The appellant was convicted on a charge that in said county on April 26, 1925, he did sell one quart of whisky to T.H.J. Johnson for the sum of $4, and in accordance with the verdict of the jury was sentenced to be confined in the county jail for 30 days and to pay a fine of $50.
The errors assigned question the sufficiency of the evidence to sustain a conviction.
T.H.J. Johnson testified that he lives 20 miles northeast of Duncan; that on Sunday, on the day alleged, he was at the home of the defendant and purchased from him a quart of whisky, paying him for the same with a check for $4; that that was in Stephens county.
As a witness in his own behalf, Jim Taylor testified that he made his home with his father, and on Saturday the prosecuting witness came there and borrowed $4 from him, saying that he would be back Sunday and pay him; that he came back Sunday about midday and gave him a check for the $4 he had loaned him the day before.
Several witnesses testified that they were present when the check was given by the complaining witness to the defendant, but they did not see any whisky pass.
Two or three qualified as character witnesses and testified as to the good character of the defendant in the community where he resides. *Page 236 
It was the peculiar province of the jury to pass upon the credibility of the witnesses and the weight of the testimony, and under the settled rules of the court we cannot disturb the verdict of the jury where there is any substantial evidence to support it.
The judgment of the lower court is therefore affirmed.